Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 11/11/2021 for application number 16/884,013. Claims 1-14 are cancelled. Claims 15 and 19 have been amended. Applicant’s amendments have overcome the claim objections identified in the Ex Parte Quayle action mailed on 08/19/2021. Claims 15-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 15-22 are allowed. The claims are allowable over the prior art of record according to the Ex Parte Quayle action mailed on 08/19/2021, in view of the claim amendments, and after further search and consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471